DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an application 16/461059 filed on 05/15/2019.  Claims 1-15 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 14 and 15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites “A computer program comprising instructions that, when executed by a computer having one or more processors and a memory, perform the method of claim 13”.  Claim 15 recites “A computer-readable data carrier having stored thereon the computer program according to claim 14”.  Someone could have possession of a computer program on a computer-readable data carrier that could perform the method of claim 13 but that would not infringe on the method of claim 13 if it was not executed, which claims 14 and 15 make optional (“when executed”). Therefore, under broadest reasonable interpretation, an individual could possess a computer disk with the computer program stored upon it and would infringe on claims 14 and 15, but would not necessarily use the program (“when executed”) to execute the method, which would not infringe on claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-12 (Group I) are drawn to a device for treatment of a subject, wherein the device comprises one or more processors and a memory, the memory storing instructions that, when executed by the one or more processors, perform a method comprising: A) obtaining a first dataset, the first dataset comprising a plurality of autonomous glucose measurements of the subject over a first time course, and, for each respective glucose measurement in the plurality of autonomous glucose measurements, a glucose measurement timestamp representing when the respective measurement was made; B) obtaining a second dataset associated with a standing insulin regimen for the subject over the first time course, wherein the second dataset comprises a first plurality of insulin medicament records, and each respective insulin medicament record in the first plurality of insulin medicament records comprises: (i)  a respective insulin medicament administration event including an amount of insulin medicament administrated into the subject using a respective insulin delivery device of one or more insulin delivery devices used by the subject, (ii)    a corresponding insulin medicament administration event timestamp for the respective insulin medicament administration event, and (iii)    a respective type of insulin medicament administered into the subject being a bolus insulin medicament; C) using the first dataset and the second dataset to calculate a first glycaemic risk measure and an insulin sensitivity factor of the subject during the first time course; D) using at least the first glycaemic risk measure and the insulin sensitivity factor of the subject to obtain (i)    a corresponding basal insulin medicament titration schedule for a second time course for the subject, wherein the second time course occurs subsequent to the first time course, (ii)    a corresponding Claim 13 (Group II) is drawn to a method comprising: at a computer system comprising one or more processors and a memory, using the computer system to perform a method comprising: A) obtaining a first dataset, the first dataset comprising a plurality of autonomous glucose measurements of the subject over a first time course, and, for each respective glucose measurement in the plurality of autonomous glucose measurements, a glucose measurement timestamp representing when the respective measurement was made; B) obtaining a second dataset associated with a standing insulin regimen for the subject over the first time course, wherein the second dataset comprises a first plurality of insulin medicament records, and each respective insulin medicament record in the first plurality of insulin medicament records comprises: (i) a respective insulin medicament administration event including an amount of insulin medicament administrated into the subject using a respective insulin delivery device of one or more insulin delivery devices used by the subject, (ii) a corresponding insulin medicament administration event timestamp for the respective insulin medicament administration event, and (iii) a respective type of insulin medicament administered into the subject being a bolus insulin medicament; C)    using the first dataset and the second dataset to calculate a first glycaemic risk measure and an insulin sensitivity factor of the subject during the first time course; D)    using at least the first glycaemic risk measure and the insulin sensitivity factor of the subject to obtain (i)    a corresponding basal insulin medicament titration schedule for a second time course for the subject, wherein the second time course occurs subsequent to the first time Claim 14 (Group III) is drawn to a computer program comprising instructions that, when executed by a computer having one or more processors and a memory, perform the method of claim 13, which is within the four statutory categories (i.e. manufacture).  Claim 15 (Group IV) is drawn to a computer-readable data carrier having stored thereon the computer program according to claim 14, which is within the four statutory categories (i.e. manufacture).

Claims 1-12 (Group I) involve abstract steps, outlined in bold of a device for treatment of a subject, wherein the device comprises one or more processors and a memory, the memory storing instructions that, when executed by the one or more processors, perform a method comprising: A) obtaining a first dataset, the first dataset comprising a plurality of autonomous glucose measurements of the subject over a first time course, and, for each respective glucose measurement in the plurality of autonomous glucose measurements, a glucose measurement timestamp representing when the respective measurement was made; B) obtaining a second dataset associated with a standing insulin regimen for the subject over the first time course, wherein the second dataset comprises a first plurality of insulin medicament records, and each respective insulin medicament record in the first plurality of insulin medicament records comprises: (i)  a respective insulin medicament administration event including an amount of insulin medicament administrated into the subject using a respective insulin delivery device of one or more insulin C) using the first dataset and the second dataset to calculate a first glycaemic risk measure and an insulin sensitivity factor of the subject during the first time course; D) using at least the first glycaemic risk measure and the insulin sensitivity factor of the subject to obtain (i)    a corresponding basal insulin medicament titration schedule for a second time course for the subject, wherein the second time course occurs subsequent to the first time course, (ii)    a corresponding fasting blood glucose profile model over the second time course for the subject based on the corresponding basal insulin medicament titration schedule, wherein the corresponding fasting blood glucose profile model predicts the fasting blood glucose level of the subject based upon an amount of insulin medicament to be administered into the subject during the second time course; and E) communicating the corresponding basal insulin medicament titration schedule, to (i)    the subject, (ii)    an insulin delivery device in the one or more insulin delivery devices charged for delivering the basal rate of insulin medicament to the subject in accordance with the corresponding basal rate titration schedule, (iii)    a health care practitioner associated with the subject, (iv)    a user of the device and/or (v)    a relative of the subject.  Claim 13 (Group II) involves abstract steps, outlined in bold, of a method comprising: at a computer system comprising one or more processors and a memory, using the computer system to perform a method comprising: A) obtaining a first dataset, the first dataset comprising a plurality of autonomous glucose measurements of the subject over a first time course, and, for each respective glucose measurement in the plurality of autonomous glucose measurements, a glucose measurement timestamp representing when the respective measurement was made; B) obtaining a second dataset associated with a standing insulin regimen for the subject over the first time course, wherein the second dataset comprises a first plurality of insulin medicament records, and each respective insulin medicament record in the first plurality of insulin medicament records comprises: (i) a respective insulin medicament administration event including an amount of insulin medicament administrated into the subject C)    using the first dataset and the second dataset to calculate a first glycaemic risk measure and an insulin sensitivity factor of the subject during the first time course; D)    using at least the first glycaemic risk measure and the insulin sensitivity factor of the subject to obtain (i)    a corresponding basal insulin medicament titration schedule for a second time course for the subject, wherein the second time course occurs subsequent to the first time course, (ii)    a corresponding fasting blood glucose profile model over the second time course for the subject based on the corresponding basal insulin medicament titration schedule, wherein the corresponding fasting blood glucose profile model predicts the fasting blood glucose level of the subject based upon an amount of insulin medicament to be administered into the subject during the second time course; and E) communicating the corresponding basal insulin medicament titration schedule, to (i)    the subject, (ii)    an insulin delivery device in the one or more insulin delivery devices charged for delivering the basal rate of insulin medicament to the subject in accordance with the corresponding basal rate titration schedule, (iii)    a health care practitioner associated with the subject, (iv)    a user of the device and/or (v) a relative of the subject. Claim 14 (Group III) involves abstract steps, outlined in bold, of a computer program comprising instructions that, when executed by a computer having one or more processors and a memory, perform the method of claim 13.  Claim 15 (Group IV) involves abstract steps, outlined in bold, of a computer-readable data carrier having stored thereon the computer program according to claim 14. These steps are directed to the abstract idea of predicting the fasting blood glucose level of a subject from a fasting blood glucose profile model obtained based on a basal insulin medicament titration schedule obtained based on a calculation of a glycaemic risk measure and an insulin sensitivity factor.  This abstract idea is covered under the categories outlined in the 2019 PEG of mental processes (i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) because it involves generating a predicting using a model, and certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves obtaining a model and titration schedule based on measures and factors, and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) because it involves calculating a risk measure and sensitivity factor.  Accordingly, the claims recite and are directed to an abstract idea.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements other than those elements involved in the abstract idea in Claims 1-12 (Group I), outlined in italics, of a device for treatment of a subject, wherein the device comprises one or more processors and a memory, the memory storing instructions that, when executed by the one or more processors, perform a method comprising: A) obtaining a first dataset, the first dataset comprising a plurality of autonomous glucose measurements of the subject over a first time course, and, for each respective glucose measurement in the plurality of autonomous glucose measurements, a glucose measurement timestamp representing when the respective measurement was made; B) obtaining a second dataset associated with a standing insulin regimen for the subject over the first time course, wherein the second dataset comprises a first plurality of insulin medicament records, and each respective insulin medicament record in the first plurality of insulin medicament records comprises: (i)  a respective insulin medicament administration event including an amount of insulin medicament administrated into the subject using a respective insulin delivery device of one or more insulin delivery devices used by the subject, (ii)    a corresponding insulin medicament administration event timestamp for the respective insulin medicament administration event, and (iii)    a respective type of insulin medicament administered into the subject being a bolus insulin medicament; C) using the first dataset and the second dataset to calculate a first glycaemic risk measure and an insulin sensitivity factor of the subject during the first time course; D) using at least the first glycaemic risk measure and the insulin sensitivity factor of the subject to obtain (i)    a corresponding basal insulin medicament titration schedule for a second time course for the subject, wherein the second time course occurs subsequent to the first time course, (ii)    a corresponding fasting blood glucose profile model over the second time course for the subject based on the corresponding basal insulin medicament titration schedule, wherein the corresponding fasting blood glucose profile model predicts the fasting blood glucose level of the subject based upon an amount of insulin medicament to be administered into the subject during the second time course; and E) communicating the corresponding basal insulin medicament titration schedule, to (i)    the subject, (ii)    an insulin delivery device in the one or more insulin delivery devices charged for delivering the basal rate of insulin medicament to the subject in accordance with the corresponding basal rate titration schedule, (iii)    a health care practitioner associated with the subject, (iv)    a user of the device and/or (v)    a relative of the subject, in Claim 13 (Group II) of a method comprising: at a computer system comprising one or more processors and a memory, using the computer system to perform a method comprising: A) obtaining a first dataset, the first dataset comprising a plurality of autonomous glucose measurements of the subject over a first time course, and, for each respective glucose measurement in the plurality of autonomous glucose measurements, a glucose measurement timestamp representing when the respective measurement was made; B) obtaining a second dataset associated with a standing insulin regimen for the subject over the first time course, wherein the second dataset comprises a first plurality of insulin medicament records, and each respective insulin medicament record in the first plurality of insulin medicament records comprises: (i) a respective insulin medicament administration event including an amount of insulin medicament administrated into the subject using a respective insulin delivery device of one or more insulin delivery devices used by the subject, (ii) a corresponding insulin medicament administration event timestamp for the respective insulin medicament administration event, and (iii) a respective type of insulin medicament administered into the subject being a bolus insulin medicament; C)    using the first dataset and the second dataset to calculate a first glycaemic risk measure and an insulin sensitivity factor of the subject during the first time course; D)    using at least the first glycaemic risk measure and the insulin sensitivity factor of the subject to obtain (i)    a corresponding basal insulin medicament titration schedule for a second time course for the subject, wherein the second time course occurs subsequent to the first time course, (ii)    a corresponding fasting blood glucose profile model over the second time course for the subject based on the corresponding basal insulin medicament titration schedule, wherein the corresponding fasting blood glucose profile model predicts the fasting blood glucose level of the subject based upon an amount of insulin medicament to be administered into the subject during the second time course; and E) communicating the corresponding basal insulin medicament titration schedule, to (i)    the subject, (ii)    an insulin delivery device in the one or more insulin delivery devices charged for delivering the basal rate of insulin medicament to the subject in accordance with the corresponding basal rate titration schedule, (iii)    a health care practitioner associated with the subject, (iv)    a user of the device and/or (v) a relative of the subject, in Claim 14 (Group III) of a computer program comprising instructions that, when executed by a computer having one or more processors and a memory, perform the method of claim 13,  and Claim 15 (Group IV) of a computer-readable data carrier having stored thereon the computer program according to claim 14, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank 
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention obtains a basal insulin medicament titration schedule from a glycaemic risk measure and insulin sensitivity factor and communicates the basal insulin medicament titration schedule to another location as performed by generic computer components;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention requires the use of software to tailor basal insulin medicament titration schedule and provide it to a user/device on a generic computer;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the analysis of data to insulin treatment;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes a device, processor, memory, and delivery device;
Limiting the abstract idea to insulin/blood glucose data, because limiting application of the abstract idea to insulin/blood glucose data is simply an attempt to limit the use of the Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes datasets to calculate a first glycaemic risk measure and insulin sensitivity factor; 
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g. see OIP Technologies – similarly, the current invention presents a first and second dataset, calculates a first glycaemic risk measure and insulin sensitivity factor, and utilizes this data to obtain a basal insulin medicament titration schedule and fasting blood glucose profile model to predict the fasting blood glucose level of a subject.
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely communicates a basal insulin medicament titration schedule.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data to insulin/glucose information;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements outlined above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. obtain datasets, calculating measures and factors, obtaining schedules and models, communicating schedules to user/device) that are abstract activities previously known to the pertinent industry (i.e. patient glucose control):

[0095] The present disclosure provides systems and methods
for developing a robust basal insulin medicament titration
schedule for a subject. FIG. 1 illustrates an example of
such an integrated system 502 in accordance with an
embodiment of the present disclosure, and FIG. 5 provides
more details of such a system 502. The integrated system
502 includes one or more connected insulin delivery devices
104, one or more glucose monitors 102, memory 506, and a
processor (not shown) for developing a robust basal insulin
medicament titration schedule for a subject. In some
embodiments, a glucose monitor 102 is a continuous glucose
monitor.

[0107] Referring to FIG. 1, the basal titration adjustment
device 250 obtains a basal rate titration schedule for a
subject. To do this, the data collection device 200, which is
in electrical communication with the basal titration adjustment
device 250, receives glucose measurements originating
from one or more glucose sensors 102 attached to a subject
during a first time course. In some embodiments, the data
collection device 200 also receives insulin medicament
administration data from one or more insulin delivery
devices 104 used by the subject to administer insulin medicaments.
In some embodiments, the data collection device
200 receives such data directly from the glucose sensor(s)
102 and insulin delivery devices 104 used by the subject. For
instance, in some embodiments the data collection device
200 receives this data wirelessly through radio-frequency
signals. In some embodiments such signals are in accordance
with an 802.11 (WiFi), Bluetooth, or ZigBee standard.
In some embodiments, the data collection device 200
receives such data directly, analyzes the data, and passes the
analyzed data to the basal titration adjustment device 250. In
some embodiments, a glucose sensor 102 and/or insulin
104 includes an RFID tag and communicates
to the data collection device 200 and/or the basal titration
adjustment device 250 using RFID communication. In some
embodiments, referring to FIGS. 3A and 3B, the data
collection device 200 also obtains or receives auxiliary data
322 of the subject ( e.g., from wearable physiological measurement
devices, from measurement devices within the
data collection device 200 such as a magnetometer or a
thermostat, etc.).

[0108] In some embodiments, the data collection device
200 and/or the basal titration adjustment device 250 is not
proximate to the subject and/or does not have wireless
capabilities or such wireless capabilities are not used for the
purpose of acquiring glucose data, insulin medicament
administration data, and/or physiological measurement data.
In such embodiments, a communication network 106 may
be used to communicate glucose measurements from the
glucose sensor 102 to the data collection device 200 and/or
the basal titration adjustment device 250, insulin medicament
injection data from the one or more insulin delivery
devices 104 to the data collection device 200 and/or the
basal titration adjustment device 250, and/or auxiliary measurement
data from one or more physiological measurement
devices (not shown) to the data collection device 200 and/or
the basal titration adjustment device 250.
[0109] Examples of networks 106 include, but are not
limited to, the World Wide Web (WWW), an intranet and/or
a wireless network, such as a cellular telephone network, a
wireless local area network (LAN) and/or a metropolitan
area network (MAN), and other devices by wireless communication.
The wireless communication optionally uses
any of a plurality of communications standards, protocols

for Mobile Communications (GSM), Enhanced Data GSM
Environment (EDGE), high-speed downlink packet access
(HSDPA), high-speed uplink packet access (HSUPA), Evolution,
Data-Only (EV-DO), HSPA, HSPA+, Dual-Cell
HSPA (DC-HSPDA), long term evolution (LTE), near field
communication (NFC), wideband code division multiple
access (W-CDMA), code division multiple access (CDMA),
time division multiple access (TDMA), Bluetooth, Wireless
Fidelity (Wi-Fi) (e.g., IEEE 802.lla, IEEE 802.llac, IEEE
802.llax, IEEE 802.llb, IEEE 802.llg and/or IEEE 802.
lln), voice over Internet Protocol (VoIP), Wi-MAX, a
protocol for e-mail (e.g., Internet message access protocol
(IMAP) and/or post office protocol (POP)), instant messaging
( e.g., extensible messaging and presence protocol
(XMPP), Session Initiation Protocol for Instant Messaging
and Presence Leveraging Extensions (SIMPLE), Instant
Messaging and Presence Service (IMPS)), and/or Short
Message Service (SMS), or any other suitable communication
protocol, including communication protocols not yet
developed as of the filing date of the present disclosure.

[0112] Of course, other topologies of the system 48 are
possible. For instance, rather than relying on a communications
network 106, the one or more glucose sensors 102 and
the one or more insulin delivery devices 104 may wirelessly
transmit information directly to the data collection device
200 and/or basal titration adjustment device 250. Further, the
data collection device 200 and/or the basal titration adjustment
device 250 may constitute a portable electronic device,
a server computer, or in fact constitute several computers
that are linked together in a network or be a virtual machine
in a cloud computing context. As such, the exemplary
topology shown in FIG. 1 merely serves to describe the
features of an embodiment of the present disclosure in a

art.

[0113] Referring to FIG. 2, in typical embodiments, the
basal titration adjustment device 250 comprises one or more
computers. For purposes of illustration in FIG. 2, the basal
titration adjustment device 250 is represented as a single
computer that includes all of the functionality for obtaining
a basal rate titration schedule for a subject. However, the
disclosure is not so limited. In some embodiments, the
functionality for obtaining a basal rate titration schedule for
a subject is spread across any number of networked computers
and/or resides on each of several networked computers
and/or is hosted on one or more virtual machines at a
remote location accessible across the communications network
106. One of skill in the art will appreciate that any of
a wide array of different computer topologies are used for
the application and all such topologies are within the scope
of the present disclosure.

[0114] Turning to FIG. 2 with the foregoing in mind, an
exemplary basal titration adjustment device 250 for obtaining
a basal rate titration schedule for a subject comprises one
or more processing units (CPU's) 274, a network or other
communications interface 284, a memory 192 ( e.g., random
access memory), one or more magnetic disk storage and/or
persistent devices 290 optionally accessed by one or more
controllers 288, one or more communication busses 213 for
interconnecting the aforementioned components, a user
interface 278, the user interface 278 including a display 282
and input 280 (e.g., keyboard, keypad, touch screen), and a
power supply 276 for powering the aforementioned components.
In some embodiments, data in memory 192 is
seamlessly shared with non-volatile memory 290 using
known computing techniques such as caching. In some
192 and/or memory 290 includes
mass storage that is remotely located with respect to the
central processing unit(s) 274. In other words, some data
stored in memory 192 and/or memory 290 may in fact be
hosted on computers that are external to the basal titration
adjustment device 250 but that can be electronically
accessed by the basal titration adjustment device 250 over an
Internet, intranet, or other form of network or electronic
cable (illustrated as element 106 in FIG. 2) using network
interface 284.

[0126] In some embodiments, the basal titration adjustment
module 204 is accessible within any browser (phone,
tablet, laptop/desktop). In some embodiments, the basal
titration adjustment module 204 runs on native device
frameworks, and is available for download onto the basal
titration adjustment device 250 running an operating system
202 such as Android or iOS.

[0127] In some implementations, one or more of the above
identified data elements or modules of the basal titration
adjustment device 250 for obtaining a basal insulin medicament
titration schedule for a subject are stored in one or
more of the previously described memory devices, and
correspond to a set of instructions for performing a function
described above. The above-identified data, modules or
programs ( e.g., sets of instructions) need not be implemented
as separate software programs, procedures or modules,
and thus various subsets of these modules may be
combined or otherwise re-arranged in various implementations.
In some implementations, the memory 192 and/or 290
optionally stores a subset of the modules and data structures
identified above. Furthermore, in some embodiments, the
memory 192 and/or 290 stores additional modules and data
structures not described above.

[0128] In some embodiments, a basal titration adjustment
device 250 for obtaining a basal insulin medicament titration
schedule for a subject is a smart phone (e.g., an iPHONE),
laptop, tablet computer, desktop computer, or other form of
electronic device (e.g., a gaming console). In some embodiments,
the basal titration adjustment device 250 is not
mobile. In some embodiments, the basal titration adjustment
device 250 is mobile.

[0133] The basal titration adjustment device 250 illustrated
in FIG. 3A optionally includes, in addition to accelerometer(
s) 317, a magnetometer (not shown) and a GPS
319 (or GLONASS or other global navigation system)
receiver for obtaining information concerning the location
and orientation ( e.g., portrait or landscape) of the basal
titration adjustment device 250 and/or for determining an
amount of physical exertion by the subject.
[0134] It should be appreciated that the basal titration
adjustment device 250 illustrated in FIG. 3A is only one
example of a multifunction device that may be used for
obtaining a basal rate titration schedule 236 for a subject,
and that the basal titration adjustment device 250 optionally
has more or fewer components than shown, optionally
combines two or more components, or optionally has a
different configuration or arrangement of the components.
The various components shown in FIG. 3 are implemented
in hardware, software, firmware, or a combination thereof,
including one or more signal processing and/or application
specific integrated circuits.

[0135] Memory 192 of the basal titration adjustment
device 250 illustrated in FIG. 3 optionally includes highspeed
random access memory and optionally also includes
non-volatile memory, such as one or more magnetic disk

solid-state memory devices. Access to memory 192 by other
components of the basal titration adjustment device 250,
such as CPU(s) 274 is, optionally, controlled by the memory
controller 368.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. calculates glycaemic risk measure and insulin sensitivity factor) and does not impose meaningful limits on the scope of the claims; 
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives datasets, titration schedules, and profiles models, and communicates titration schedules over a network, for example the Internet;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of datasets, titration schedules, profiles models on a database and/or electronic memory;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of predicting the 

Furthermore, dependent claims 2-12 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and well-understood, routine and conventional activities such as performing infusion event, adjusting fasting blood glucose profile model when it is not verified, using insulin pen for injection, using data from a treatment group to compute profile model and titration schedule, obtaining distance score against each treatment group from co-clustering of vectors, determining various variability, levels, measurements, rates of change, scores, percentages of time, and measures of spread from first and second datasets, computing fasting glucose level, using fifth dataset to obtain titration schedule and profile model, calculating the insulin sensitivity factor, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1-15 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5, 8, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shaya (WO 2009/075925 A1) in view of Estes (US 2014/0107607 A1).

With regards to claim 1, Shaya teaches a device for treatment of a subject, wherein the device comprises one or more processors and a memory the memory storing instructions that, when executed by the one or more processors, perform a method comprising: A)    obtaining a first dataset, the first dataset comprising a plurality of autonomous glucose measurements of the subject over a first time course, and, for each respective glucose measurement in the plurality of autonomous glucose measurements, a glucose measurement timestamp representing when the respective measurement was made (page 23 line 37 - page 24 line 1, "a database of time delineated data on pre-meal and post-meal blood glucose readings"; page 43 lines 7-8, "The glucose reader 510 may be ... a continuous monitor" - a continuous blood glucose monitor collects glucose measurements autonomously); B)    obtaining a second dataset associated with a standing insulin regimen for the subject over the first time course, wherein the second dataset comprises a first plurality of insulin medicament records, and each respective insulin medicament record in the first plurality of insulin medicament records comprises: (i)    a respective insulin medicament administration event including an amount of insulin medicament administrated into the subject using a respective insulin delivery device of one or more insulin delivery devices used by the subject, (ii)    a corresponding insulin medicament administration event timestamp for the respective insulin medicament administration event, and (iii)    a respective type of insulin medicament administered into the subject being a bolus insulin medicament (page 23 line 37 - page 24 line 6, "a database of time delineated data on ...actual insulin delivered ... the program should be provided the patient's insulin type for bolus insulin"); C) using the first dataset and the second dataset to calculate a first glycaemic risk measure and an insulin sensitivity factor of the subject during the first time course (page 14 lines 6-7, "this invention surprisingly provides the true biological ISF, CIR and CGR" where ISF is the insulin sensitivity factor (page 2 line 22); page 24 r - BG)/ CGR" - CGR is a measure for glycaemic risk since it allows to avoid undesired glycaemic conditions (the patient's blood glucose target being overshot or undershot); D) using at least the first glycaemic risk measure and the insulin sensitivity factor of the subject to obtain (i)    a corresponding …for a second time course for the subject, wherein the second time course occurs subsequent to the first time course (page 40 lines 24-28, "A blood glucose meter could display a recommended insulin dose based on ... the patient's sensitivity factors facilitated by calculations using the method 40 of the present invention"), (ii)    a corresponding …blood glucose profile model over the second time course for the subject based on the corresponding …, wherein the corresponding fasting blood glucose profile model predicts the … blood glucose level of the subject based upon an amount of insulin medicament to be administered into the subject during the second time course (page 10, "the method further includes calculating and communicating the range of blood gluclose outcomes that can be expected when using a calculated bolus injection"); and E) communicating the corresponding … to (i)    the subject, (ii)    an insulin delivery device in the one or more insulin delivery devices charged for delivering the basal rate of insulin medicament to the subject in accordance with the corresponding basal rate titration schedule, (iii)    a health care practitioner associated with the subject, (iv)    a user of the device and/or (v)    a relative of the subject (page 40 lines 24-28, "A blood glucose meter could display a recommended insulin dose").

Shaya does not explicitly teach …basal insulin medicament titration schedule …fasting.  Estes teaches …basal insulin medicament titration schedule (paragraph 0025, "In some embodiments, the infusion pump system 10 can be configured to supply scheduled basal dosages of insulin (or other medication) along with user-selected bolus dosages. The basal rate can be selected to maintain a user's blood glucose level in a target range during normal activity when the user is not eating or otherwise consuming food items.") …fasting (Fig. 12-13 and paragraphs 0183-0185, describing a blood glucose profile model with monotonously decreasing blood glucose values which implies fasting; paragraph 0186 explicitly states that the predicted blood glucose values can refer .  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Estes into Shaya with the motivation of more accurate future blood glucose predictions (Estes, paragraph 0004).

	Claim 13 recites similar limitations and is rejected for the same reasons.

With regards to claim 2, Shaya teaches the device of claim 1, wherein the respective insulin medicament administration event, in step B, is an insulin medicament infusion event using a respective insulin pump of one or more insulin pumps used by the subject, and the insulin medicament administration event timestamp is an insulin medicament infusion event timestamp for the respective insulin medicament infusion event (page 15 lines 20-29, page 39 lines 14-18, page 11 lines 1-3).

With regards to claim 3, Shaya teaches the device of claim 1, wherein the method further comprises: F)    obtaining a third dataset representing all or a portion of the second time course, wherein the third dataset comprises a plurality of fasting blood glucose values from the subject and, for each respective fasting glucose measurement in the plurality of fasting glucose measurements, a time of measurement; and G)    verifying the corresponding fasting blood glucose profile model against the third dataset by matching fasting blood glucose values in the third dataset against fasting blood glucose levels estimated by the corresponding fasting blood glucose profile model based upon the corresponding basal rate titration schedule, wherein, when the corresponding fasting blood glucose profile model is deemed not verified, the method further comprises adjusting the corresponding fasting blood glucose profile model (page 38 lines 12-17).

With regards to claim 4, Shaya teaches the device of claim 1, the method further comprising: F) obtaining a third dataset representing all or a portion of the second time course, wherein the third dataset comprises a plurality of fasting blood glucose values from the subject and, for each respective fasting glucose measurement in the plurality of fasting glucose measurements, a time of measurement; and G) obtaining a fourth dataset that comprises a second plurality of insulin medicament records, wherein, each respective insulin medicament record in the second plurality of medicament records comprises: (i)    a respective insulin medicament administration event including an amount of insulin medicament administered into the subject using a respective insulin delivery device of one or more insulin delivery devices used by the subject, (ii)    a corresponding timestamp for the respective insulin medicament administration event, and (iii)    a respective type of insulin medicament administered into the subject being a basal insulin medicament; and H)    verifying the corresponding fasting blood glucose profile model against the third dataset by matching fasting blood glucose values in the third dataset against fasting blood glucose levels estimated by the corresponding fasting blood glucose profile model based upon the second plurality of medicament records in the fourth dataset, wherein, when the corresponding fasting blood glucose profile model is deemed not verified, the method further comprises adjusting the corresponding fasting blood glucose profile model (page 38 lines 12-17).

With regards to claim 5, Shaya teaches the device of claim 4, wherein the respective insulin medicament administration event, in step G, comprises: (i)    an insulin medicament injection event including an amount of insulin medicament injected into the subject using a respective insulin pen of one or more insulin pens used by the subject, (ii)    a corresponding insulin medicament injection event timestamp for the respective insulin medicament injection event, and (iii)    a respective type of insulin medicament injected being a basal insulin medicament (page 10 lines 17-20, page 15 lines 20-29, page 27 lines 20-29); using an insulin pen to inject insulin is a choice among obvious alternatives that is within the normal competences of the person skilled in the art.

With regards to claim 8, Shaya teaches the device of claim 1, wherein the using the first dataset and the second dataset to calculate the first glycaemic risk measure of the subject during the first time course comprises determining: (i)    a total glucose level variability observed across the plurality of autonomous glucose measurements, (ii)    a fasting glucose level calculated from the plurality of autonomous glucose measurements, (iii)    a minimum glucose measurement observed in the plurality of autonomous glucose measurements, (iv)    a maximum glucose measurement observed in the plurality of autonomous glucose measurements, (v)    a rate of change in the insulin sensitivity factor calculated using the plurality of autonomous glucose measurements and the second dataset, (vi)    a basal adherence score over the first time course that is computed by dividing (a) a number of insulin medicament administration events that were taken by the subject when dictated by the standing insulin regimen by (b) a total number of basal insulin medicament administration events dictated by the standing insulin regimen in the first time course, (vii)    a percentage of the time glucose levels of the subject are above a first target range across the plurality of autonomous glucose measurements, (viii) a percentage of the time glucose level of the subject are below the first target range across the plurality of autonomous glucose measurements, (ix)    a percentage of the time the glucose level of the subject is outside the first target range across the plurality of autonomous glucose measurements, or (x)    a measure of spread of the plurality of autonomous glucose measurements (page 55 lines 1-26).

With regards to claim 11, Shaya teaches the device of claim 1, the method further comprising: obtaining a fifth dataset, wherein the fifth dataset comprises auxiliary data associated with the subject in the first time course, wherein the auxiliary data comprises one or more of energy exerted by the subject, subject weight, subject age, and subject meal activity during the first time course; and the fifth dataset is used in step D) in conjunction with the first glycaemic risk measure and the insulin sensitivity factor of the subject to obtain the corresponding basal rate titration schedule and the corresponding fasting blood glucose profile model over the second time course (page 18 line 5 - page 19 line 7).

With regards to claim 14, Shaya teaches a computer program comprising instructions that, when executed by a computer having one or more processors and a memory, perform the method of claim 13 (see at least page 11, lines 8, 15-24).

With regards to claim 15, Shaya teaches a computer-readable data carrier having stored thereon the computer program according to claim 14 (see at least page 11, lines 8, 15-24).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shaya (WO 2009/075925 A1) in view of Estes (US 2014/0107607 A1) in further view of McRaith, et al. (US 2017/0329917 A1).

With regards to claim 6, Shaya fails to explicitly teach the device of claim 1, wherein the using at least the first glycaemic risk measure and the insulin sensitivity factor of the subject in step D) comprises identifying a first treatment group in a plurality of treatment groups, wherein each respective treatment group in the plurality of treatment groups is independently associated with a corresponding supervised classifier in a plurality of supervised classifiers, and the supervised classifier of the first treatment group is used to compute the corresponding fasting blood glucose profile model and the corresponding basal rate titration schedule for the second time course for the subject, thereby obtaining the corresponding basal rate titration schedule and the corresponding fasting blood glucose profile model.  McRaith teaches the device of claim 1, wherein the using at least the first glycaemic risk measure and the insulin sensitivity factor of the subject in step D) comprises identifying a first treatment group in a plurality of treatment groups, wherein each respective treatment group in the plurality of treatment groups is independently associated with a corresponding supervised classifier in a plurality of supervised classifiers, and the supervised classifier of the first treatment group is used to compute the corresponding fasting blood glucose profile model and the corresponding basal rate titration schedule for the second time course for the subject, thereby obtaining the corresponding basal rate titration schedule and the corresponding fasting blood glucose profile model (see at least paragraph 0047).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of McRaith into Shaya with the motivation of using goals and plans that were successful for patients with similar characteristics (McRaith, paragraph 0047).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shaya (WO 2009/075925 A1) in view of Estes (US 2014/0107607 A1) in further view of Zhong, et al. (US 2017/0053552 A1).

With regards to claim 7, Shaya fails to explicitly teach the device of claim 6, wherein the identifying the first treatment group in the plurality of treatment groups comprises co-clustering a vector of metrics obtained from at least the first dataset and the second dataset, against each treatment group in the plurality of treatment groups thereby obtaining a respective distance score against each treatment group in the plurality of treatment groups, wherein the vector of metrics comprises the first glycaemic risk measure and the insulin sensitivity factor of the subject, and the first treatment group is identified from among the plurality of treatment groups when the distance score for the first treatment group satisfies a confidence threshold.  Zhong teaches the device of claim 6, wherein the identifying the first treatment group in the plurality of treatment groups comprises co-clustering a vector of metrics obtained from at least the first dataset and the second dataset, against each treatment group in the plurality of treatment groups thereby obtaining a respective distance score against each treatment group in the plurality of treatment groups, wherein the vector of metrics comprises the first glycaemic risk measure and the insulin sensitivity factor of the subject, and the first treatment group is identified from among the plurality of treatment groups when the distance score for the first treatment group satisfies a confidence threshold (see at least paragraph 0321).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Zhong into Shaya with the motivation of using correlated data to predict glucose response (Zhong, paragraph 0321).

Allowable Subject Matter
Claims 9, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the 101 rejections outlined above.  The closest prior art is Stahl (US 2018/0296142 A1), which discloses:


    PNG
    media_image1.png
    99
    261
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Roy, et al. (US 2018/0174675 A1) which discloses insulin infusion systems that predict future occurrence of event based on patient historical data and automatically adjust a control parameter based on the event.

Abraham, et al. (US 2017/0049386 A1) which discloses obtaining an event detection model associated with a patient who is using an infusion device using the model to identify event probability.

“The interaction of boronic acid based self -assembled monolayers as a potential glucose sensor”, Angela M. Allen, North Carolina State University, ProQuest Dissertations Publishing, 2004. 3175904, which discloses determining if the nature of the variation in the measurements was random or not for two independent variables: glucose concentration and the cell used. Two way analysis of variance (ANOVA) was performed. This analysis showed that variation of both glucose concentration and cell resulted in a variation in impedance that was statistically greater than just random error. Specifically, the variance factor (Fcalculated) was larger than the variance limit (Fcritical), indicating that the cause of variation was real or determinate. As there is a statistically significant relationship between impedance and glucose concentration, it is concluded that glucose binding to the boronic acid groups in the SAM could be detected by impedance.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626